IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

JAMAR FRANK BUACY WILLIAMS,                                 *
#44243-037
      Plaintiff                                             *

             v.                                             *     CIVIL ACTION NO. AW-09-2179

UNITY HEALTHCARE CLINIC, et al.,                            *
     Defendants
                                                        ******

                                                 MEMORANDUM


         On August 18, 2009, Plaintiff, a pretrial detainee presently incarcerated at Corrections

Corporation of America in Washington, D.C., filed the instant Complaint, stating that he has been

denied adequate medical care in violation of his constitutional rights. Paper No. 1. Plaintiff seeks

leave to proceed in forma pauperis. Paper No. 2.

         The Court deems it appropriate to transfer the instant action pursuant to 28 U.S.C. '

1406(a).1 Under 28 U.S.C. ' 1391(b), a civil action that is not founded solely on diversity of

citizenship may be brought only in: (1) a judicial district where any defendant resides, if all

defendants reside in the same State, (2) a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred....., or (3) a judicial district in which any defendant may

be found, if there is no district in which the action may otherwise be brought. It appears that the

actions about which Plaintiff complains occurred in the District of Columbia. Accordingly, venue is

not proper in this Court2 and this case shall be transferred pursuant to 28 U.S.C. ' 1406(a) to the


         1
           In so ruling, this Court will not preliminarily scrutinize the merits of Plaintiff's claims against the named
parties, nor will the Court consider Plaintiff’s Motion for Leave to Proceed in Forma Pauperis.
         2
          In so ruling, this Court will not examine any questions regarding exhaustion of federal remedies pursuant
to ' 803 of the Prison Litigation Reform Act of 1995, codified as 42 U.S.C. ' 1997e, which provides that no action
shall be brought by a prisoner with respect to prison conditions under 42 U.S.C. ' 1983, or any other Federal law,

                                                            2
United States District Court for the District of Columbia for all further proceedings.

         A separate Order follows.




Date: August 27, 2009
                                                                       /s/
                                                               Alexander Williams, Jr.
                                                               United States District Judge




until he or she has exhausted available administrative remedies.


                                                          3